Citation Nr: 9903128	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from April 1954 to April 
1956.

On VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
in August 1997, the veteran checked box 7A, indicating that 
he wished to appear personally at a hearing before a member 
of the Board of Veterans' Appeals (Board).  He then checked 
box 7B, indicating that he would appear personally at a local 
VA office before a member of the Board.  However, he crossed 
out the words "at a local VA Office before the BVA" and 
typed instead "before a hearing officer in Montgomery, 
Alabama."

In view of the apparent contradiction in the veteran's 
statements, the Board requested clarification in October 
1998.  In pertinent part, the letter states 

If you do not respond within 30 days from 
the date of this letter, we will assume 
that you still want a hearing before a 
member of the Board at the regional 
office and will make arrangements to have 
your case remanded for such a hearing.

The evidentiary record does not show that the veteran 
responded.

This matter must be resolved prior to consideration of the 
veteran's claim.  See 38 C.F.R. § 20.700(a) (1998).  In view 
of the foregoing, this case is REMANDED for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.


The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
ensure compliance with due process requirements.  The Board 
intimates no opinion as to the ultimate outcome of his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 3 -


